COLLIER, C. J.
Where the claimant of real estate neglected to resort to his possessory action within the period prescribed by law, or if the ouster took place upon a discontinuance, the adverse party was considered as having acquired not merely an apparent, but an actual right of possession; the effect of which was that the claimant was driven *109to his real action droitural, (to determine the right of property,) as the only remaining remedy. Of such actions, the principal one was the writ of right, sometimes called to distinguish it from others of the droitural class, the writ of right proper. 2 Bla. Com. 197; 3 Ibid. 193; 3 Step. Com. 488, 489.
The writ of right was not only an established remedy at the common law, but it is recognized in many, if not all the states of this Union. Snapp v. Spengler, 2 Leigh’s Rep. 1; Wells v. Prince, 4 Mass. Rep. 64; Wellington v. Gale, 13 Mass. Rep. 483; Sanders v. Buskirk, 1 Dana’s Rep. 410; Gaines v. Conn, 2 J. J. Marsh. Rep. 104; Copp v. Lamb, 3 Fairf. Rep. 312; Green v. Liter, 8 Cranch’s Rep. 229; Williams v. Woodward, 7 Wend. Rep. 250.
By the act of 1802, “ for the limitation of actions, and for avoiding vexations lawsuits,” it is enacted that no person having any right or title of entry to any lands, tenements or heraditaments, shall make au eutry therein, but within twenty years after such right or title shall have accrued : Further, that “every real, possessory, ancestral, mixed or other action, for any lands, tenements or hereditaments, shall be brought and instituted within thirty years next after the right or title thereto, or cause of such action accrued, and not after: Provided,” Sj'c. These statutory provisions most clearly indicate that the legislature designedly distinguished between actions in which the plaintiff adapted his remedy to a continuing right of entry, and those in which the plaintiff asserted a mere right of property. This latter class comes within the last branch of the enactment, in which the limitation is thirty years; and thus it is shown that the writ of right is recognized as a substituting remedy. Clay’s Dig. 327, 328, § 83, 85.
Perhaps these views are not controverted, but it is insisted that the act of 1821, “ to abolish the fictitious proceedings •in ejectment, and for other purposes therein mentioned,” annulled the proceedings by writ of right. That statute abolishes the fictitious proceedings in the action of ejectment, and declares “ that hereafter the mode of trying the right and title to lands, tenements or hereditaments, shall be by action of trespass, in which the plaintiff shall indorse on the *110writ and copy writ that the action is brought as well to try titles as to recover damagesFurther, that the laws in force-in relation to the action of ejectment, except as they relate to the fictitious proceedings, shall apply to the substituted remedy: Lastly, if the plaintiff recovers in trespass to try title, he shall have execution for the possession with damages and costs. The ac't contains but one other section, which is altogether foreign to the subject, and need not therefore be noticed. Clay’s Dig. 320, <§> 43, 44, 45.
Not only the title of this statute, but the language which it employs, indicate with clearness its purpose, and the extent of its operation. We have often held that the intention of its framers was to furnish a simple and plain remedy for the recovery of the possession of lands, with damages for their detention, instead of the protracted and expensive machinery of two distinct suits, one of which was burdened and perplexed with legal fictions. The act sets out with this declaration of its design, and it is apparent from the second and third sections, that it did not propose to do more; for these provide that the law applicable to ejectment, saving the fictitious proceedings shall be applied to the new remedy, and if the plaintiff is successful, he shall have execution for the possession, as well as damages and costs. The affirmation as to the law which was to control this statutory action is very significant to show in what cases the legislature intended it should be the appropriate remedy, and we think is equally potent as if negative terms had been employed to limit its use. It would have been quite as easy to have abolished the writ of right eo nomine, as thus to have substituted ejectment by another remedy, and perfectly natural, if such a result was contemplated, to have declared that the law applicable to real actions droitural, should furnish rules of decision in analogous cases upon the trial of trespass to try titles. The silence of the act in these respects is strongly persuasive of the legislative intention. Thus looking at the entire enactment, we cannot doubt that the only common law remedy it dispensed with, was ejectment — leaving all others unaffected by it. The general terms, that “ hereafter the mode of trying the right and title to lands, tenements or hereditaments, shall be,” &c. must be construed to apply to *111those cases in which ejectment was previously the proper remedy.
The construction we have placed upon the statute cited is-supported by the act of 1835, “ in relation to suits of ejectment and demurrers,” which enacts that “in all cases where the action of trespass to try titles would under the present laws, be the proper action, the plaintiff, at his election, shall have either said action of trespass to try title, or the action of ejectment; and when the action of ejectment shall be brought, it shall be lawful, and shall be the duty of the jury trying the same, to assess the damages in favor of the real plaintiff, as in actions of trespass to try titles.” In re-establishing the action of ejectment as a concurrent remedy in those cases only in which trespass would lie, clearly implies that the latter was not a universal remedy for the trial of the title to real estate.
We come now to consider the case in respect to the statute of limitations. The statute of thirty years had not completed a bar in 1845, when the present action was instituted, and the question is, whether that statute, in connection with the act of February, 1843, or the latter in itself, consummates the bar. It is enacted by the last statute, that where lands have been, or may be hereafter sold under a decree in chancery to satisfy a mortgage, deed of trust, or other incum-brance, all rights, or equities of redemption in persons not parties to the decree, who shall claim under the mortgagor, grantor, &c. shall be forever barred, unless suit for the redemption shall be commenced within five years from the execution of the decree. “Provided, that no suit shall be barred by the operation of this act, within five years from its passage.” The second section is as follows: “All actions for the recovery of lands, tenements or hereditaments in this state, shall be brought within ten years of the accrual of the cause of action, and not after: Provided, that five years be allowed under both sections of this act, for infants, femes covert, insane persons, and lunatics, after the termination of their disabilities to bring suits.” Clay’s Dig. 329, § 92, 93.
By the Code Napoleon, art. 2281, it is provided that where the prescription shall be altered by law after it commences, and a longer term is required, then the uuexpired part of the *112prescription shall be increased to meet the demands of the new law. The principle embraced by this article has been recognized by the supreme court of Louisiana. See Goddard’s heirs v. Urquhart, 6 Lou. Rep. 674; Camp v. Orne, 11 Id. 58.
It is contended by the defendants that the acts of 1802 and 1848 must operate proportionally, and that as five-sixths of the peried of limitation prescribed by the former had elapsed before the latter was enacted, one-sixth of the time prescribed by the act of 1843 being added, the bar would be perfect. We have not been able to find any decision of a court recognizing the common law, in which the time elapsed under a repealed statute of limitations had been taken into account to help out the prescription of the new law, when the period provided by the old enactment had not expired previous to its repeal. Such a doctrine, we think is not supporten by the civil law. The citations of the counsel for the plaintiff show that civilians do not entirely concur in their opinions upon this question; yet the majority of them, and the best reasoned discussions, maintain that it is competent for the legislature to modify the terms of prescription at pleasure, and where the prescription has not been completed when the law was changed, the past shall be effaced and the substituted law shall determine the time that bars a recovery. It is certainly allowable, and perhaps would be altogether just, that effect should be given to the time past, whenever a change is made in the statute of limitations, so that the term may not be protracted ; but if no such provision is made in the new law, we cannot perceive by what authority the courts can give to both statutes a proportional operation. The latter, '.if not an express, will operate an implied repeal of the former, and thus destroy its effect in toto. Statutes of limitations, it has been often held, do not enter into the contracts of parties, or affecttheir rights, until the presumption is complete: Besides, like all other acts of legislation their field of operation is the future, and they will not be permitted to act retrospectively. Dwarris on Sta. 680 to 682: Wilkinson on Lim. 140 to 147; Rathbone v. Bradford, 1 Ala. R. 312; State v. Click, 2 Id. 26; Prince v. The U *113States, 2 Gal. Rep. 204; Tuft v. Rice, Breese’s Rep. (Ap.) 30; PrevoV. Lathrop, 1 Scam. Rep. 306; Piatt v. Vathier et al. 1 McL. Rep. 158; Union Cotton Manufactory v. Lobdell, 7 Mart. Rep. N. S. 111; Reeves v. Adams, 5 Lou. Rep. 292; 9 Bac. Ab. 228, Bouv. ed. An act of limitations, being remedial, may operate upon contracts or causes of action existing at the time of its enactment, that is, may prescribe the time beyond which suits shall not be maintainable upon them ; and the fact that there was a statute upon the subject when the contract was entered into, or the right of action accrued, can make no difference.
True, the enlarging or lengthening of the term may introduce some seeming incongruities, but these, according to a modification of facts, affect the plaintiff and defendant about eqnally. Thus, where the prescription, as in this case, is thirty years, and the time was within three years of expiring when the new law was enacted, (evidently with the intention of shortening the term to one third,) the bar is lengthened seven years, as it cannot become complete until ten years , after the passage of the act. But suppose but five years had elapsed when the ’last statute was passed, then ten years more, instead of twenty-five, as required by the act of 1802, would have perfected the prescription. It is competent for the legislature, upon any change of the law in this respect, to make such special provisions as are deemed expedient, but if a contrary intention is not manifested, the entire term prescribed by the new law must elapse "after it takes effect, before the prescription is complete.
It is unnecessary to consider the effect of the provisos to either section, or whether that to the first is to be considered as a restriction upon the second also; for no consequence would result from the solution of that question in the present case. The ruling of the circuit court is adverse to the views we have expressed — its judgment is consequently reversed, and the cause remanded.
Dargan, J., not sitting.